Mr. Justice Cbaig delivered the opinion of the Court: This was an action brought by Maggie E. Harvey, administratrix of the estate of Jennie Harvey, against the city of Salem, to recover damages resulting to the next of kin on account of the death of the intestate, caused, as is alleged, through the negligence of the defendant. The action was brought under sections 1 and 2, of chapter 70, page 1290, of Starr & Curtis’ Statutes, and on a trial of the cause in the •circuit court plaintiff recovered a judgment for $1500, which, ■on appeal, was affirmed in the Appellate Court. No fault whatever is found with the ruling of the circuit court on the admission of evidence, or in the instructions of the court to the jury. The only question raised or sought to be raised in ihe argument is in reference to the amount of the recovery. It is conceded, in the argument, that plaintiff was entitled do recover nominal damages, but it is insisted that the next of kin, in this case, have suffered no pecuniary loss, and that they are not entitled to a judgment of $1500. In City of Joliet v. Weston, Admr. 123 Ill. 641, which was the same kind of an action as this one, we held that what may be the rule for assessing the damages in a case, is a question of law; but whether the amount of damages found in an action for tort is -excessive, is a question of fact not reviewable in this court on appeal from the Appellate Court. The decision would seem to be conclusive of the question presented by this record. Whether, under the evidence introduced on the trial, the plaintiff was entitled to recover any more than nominal damages, was a question which might have been raised by an appropriate instruction, had counsel desired to have that question reviewed in this court. That, however, was not done. No error appearing in the record, the judgment of the Appellate Court will be affirmed. Judgment affirmed.